Citation Nr: 0806445	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-35 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as due to otitis media and/or mastoiditis. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In January 2007, to support his claim, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge of the Board.

In a Statement of Accredited Representative in Appealed Case, 
dated in October 2006, it appears the veteran's 
representative has raised the claim of entitlement to service 
connection for Hepatitis C.  The Board sees that service 
connection for Hepatitis C was previously denied by the RO in 
December 2001.  The veteran appealed that decision, but then 
withdrew his appeal in June 2003 prior to appellate review by 
the Board.  38 C.F.R. § 20.204 (2007).  It thus appears that 
he is now attempting to reopen this claim on the basis of new 
and material evidence.  38 C.F.R. § 3.156 (2007).  If he 
indeed is, however, the Board does not currently have 
jurisdiction to consider this additional claim.  38 C.F.R. 
§ 20.200.  It therefore is referred to the RO for appropriate 
development and consideration.

As for the hearing loss and tinnitus claims that are 
presently at issue, the Board is remanding these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  




REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  However, the Board finds that 
additional medical development is needed before it can 
adjudicate these claims.  In particular, a medical opinion is 
needed to resolve the issues as to whether the veteran had 
hearing loss in his left ear prior to beginning his military 
service and, if he did, whether it was aggravated by his 
military service beyond the natural progression of the 
disease.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2007).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition clearly and unmistakably was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The Court noted that "the word 'unmistakable' means that an 
item cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).



Here, an audiological evaluation performed during the 
veteran's December 1970 enlistment examination revealed, in 
the left ear, a 25-decibel loss at the 500 and 1,000 Hz 
frequencies, a 10-decibel loss at the 2,000 Hz level, and a 
35-decibel loss at the 4,000 Hz level.  Testing in the right 
ear revealed a 5-decibel loss at each of those frequencies.  

Those findings do not establish the veteran entered service 
with a hearing loss disability by VA standards.  38 C.F.R. 
§ 3.385 (2007).  Nevertheless, they do suggest some level of 
hearing loss in his left ear, as the threshold for normal 
hearing is from zero to 20 decibels, while higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).

The veteran's service medical records also indicate he had a 
history of ear problems prior to service.  Although not 
mentioned during his enlistment examination, he later 
reported a history of frequent ear infections with tubes 
inserted as a child.  He was also treated during service for 
otitis media with the insertion of a 
pressure-equalization tube.  

Thereafter, in May 1972, the veteran reported experiencing 
progressive left ear hearing loss for the past year following 
the insertion of this tube.  An audiological evaluation 
performed at that time revealed some hearing loss when 
compared to the audiological evaluation performed during his 
entrance examination.  Testing in the left ear revealed a 35-
decibel loss at the 500 Hz level, a 25-decibel loss at the 
1,000 Hz level, a 10-decibel loss at the 2,000 Hz level, and 
a 20-decibel loss at the 4,000 Hz level.  Testing in the 
right ear revealed a 35-decibel loss at the 500 Hz level, a 
15-decibel loss at the 1,000 Hz level, and a 20-decibel loss 
at the 2,000 and 4,000 Hz levels.  The diagnosis was mild, 
conductive hearing loss.

Another audiological evaluation performed in June 1972 showed 
declining hearing in both ears.  Testing in the left ear 
revealed a 35-decibel loss at the 500 and 2,000 Hz levels, a 
40-decibel loss at the 1,000 Hz level, and a 45-decibel loss 
at the 4,000 Hz level.  Testing in the right ear revealed a 
30-decibel loss at the 500 and 2,000 Hz levels, and a 40-
decibel loss at the 1,000 and 4,000 Hz levels.

Yet another audiological evaluation performed at the time of 
the veteran's separation examination revealed, in the left 
ear, a 35-decibel loss at the 500 Hz level, a 30-decibel loss 
at the 1,000 Hz level, a 25-decibel loss at the 2,000 Hz 
level, and a 15-decibel loss at the 4,000 Hz level.  Testing 
in the right ear revealed a 
25-decibel loss at the 500 Hz level, a 15-decibel loss at the 
1,000 and 4,000 Hz levels, and a 5-decibel loss at the 2,000 
Hz level.  The separation examination report also includes 
the examiner's comment of left ear hearing loss "EPTS" - 
[existed prior to service].

Post-service medical records also show the veteran's left ear 
hearing loss has continued to worsen to the point where he 
now has a left ear hearing loss disability by VA standards.  
See again 38 C.F.R. § 3.385 indicating that, for VA purposes, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.

The veteran was afforded VA audiological evaluations in 
November and December 2005.  During the latter evaluation, 
testing in the left ear revealed a 30-decibel loss at the 500 
Hz level, a 25-decibel loss at the 1,000 Hz level, a 15-
decibel loss at the 2,000 Hz level, a 50-decibel loss at the 
3,000 Hz level, and a 60-decibel loss at the 4,000 Hz level.  
Testing in the right ear still did not show a hearing loss 
disability according to VA standards, i.e., sufficient 
hearing loss in the right ear to meet the threshold minimum 
requirements of § 3.385.  The diagnosis was "[m]ild 
conductive hearing loss at 250Hz and 500Hz, with recovery to 
within normal limits at 1000Hz and 2000Hz, then sloping to a 
moderate to moderately-severe mixed hearing loss, but 
essentially conductive, from 3000Hz through 8000Hz." 



The examiner indicated that he had reviewed the entire claims 
file.  Based on his review, the examiner provided the 
following opinion:

[I]t is less likely as not that this veteran's 
hearing loss is related to military service.  First 
of all, in the right ear the hearing loss is 
completely conductive in nature for the ratable 
frequencies.  Although the veteran had otitis media 
while he was in the service with the insertion of a 
tube, there is documentation that the onset of this 
condition was before the veteran entered the 
service.  Basically, the same argument applies for 
the left ear, except that at 3000Hz there is a mild 
conductive component, specifically a 30dB 
component, at 3000Hz, but that is the only 
frequency at which there is sensorineural 
involvement. 

Given the fact that no worsening was noted at the 
time of separation from the service compared with 
the time of entry, and considering that the veteran 
had significant post-service noise exposure, this 
sensorineural component also would be less likely 
as not related to military service.  Given the 
post-service noise exposure as well as the 
veteran's report that the tinnitus had only 
occurred within the past two to three years, it 
would be less likely as not that this tinnitus is 
related to military service as well. 

In a September 2005 report, J.W., M.D., indicated that, due 
to the conductive component of the veteran's hearing loss, he 
performed a CT scan of the veteran's ears which showed 
evidence of chronic mastoiditis.  Dr. J.W. then commented 
that he suspected that some of the veteran's childhood ear 
infections caused some of his hearing loss, but that the most 
significant portion of his hearing loss is related to the 
high frequency, which is consistent with his history of noise 
exposure.  Dr. J.W. then added, "You [the veteran] have 
described military duty and your hearing loss most likely is 
associated with this problem.  Additionally, you indicated to 
me you have episodic tinnitus, which is very consistent with 
this type of hearing loss."

In light of these contradictory findings, there are several 
issues that need to be resolved by additional medical 
development.  In particular, a VA examiner must review the 
claims file and conduct an audiological evaluation before 
answering the following questions:  (1) whether any of the 
veteran's hearing loss pre-existed his military service due 
to ear infections (otitis media/mastoiditis); and, if so, 
(2) whether the pre-existing condition permanently increased 
in severity during service, and if so, (3) whether the 
worsening was the natural progression of the disorder or, 
instead, represented a chronic exacerbation due to service.  
If aggravation is found, the examiner should attempt to 
quantify the degree of additional disability resulting from 
the aggravation.  And the examiner should indicate whether 
any of the veteran's current hearing loss is related to in-
service noise exposure as opposed to any noise exposure he 
may have experienced since service.  Lastly, the examiner 
should indicate whether the veteran's tinnitus is related to 
his military service.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
examination by an otolaryngologist (ear, 
nose, and throat physician) to determine 
the nature and etiology of his conductive 
or sensorineural left ear hearing loss.  
The entire claims file, including a copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  All 
appropriate diagnostic testing and 
evaluation should be performed and all 
clinical findings reported in detail.

With respect to the veteran's current 
left ear hearing loss disability, the 
examiner should determine whether any 
hearing loss (conductive or 
sensorineural) is related to in-service 
noise exposure versus post-service noise 
exposure, or whether any hearing loss is 
related to his preexisting otitis media 
and/or chronic mastoiditis.  

If any current hearing loss is related to 
the pre-existing otitis media and/or 
chronic mastoiditis, the examiner should 
provide an opinion as to whether the 
consequent hearing loss permanently 
increased in severity during service and, 
if so, whether the worsening was merely 
the natural progression of the disorder 
or, instead, a chronic exacerbation of 
the condition resulting from the events 
in service.  

In responding to this last question, the 
examiner should note that temporary or 
intermittent flare-ups of a 
pre-existing injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

Lastly, the examiner should determine 
whether it is at least as likely as not 
that the veteran's tinnitus is related to 
service.

2.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



